Title: To John Adams from John Marshall, 19 March 1825
From: Marshall, John
To: Adams, John


				
					Sir
					Washington March 19th. 1825
				
				To the frequent inquiries which I make respecting your health I have the satisfaction to receive the general answer that you enjoy a larger share of that blessing than usually belongs to a person who is so nearly approaching the beginning of his second century. You have my best wishes for its continuance.A desire to leave be hind me a less objectionable impression of the only work I ever published than the first edition has induced me to revise and correct it; and I now ask you to accept a copy of my history of the colonies, originally the Introduction to the Life of Washington;—as a testimonial of my grateful recollection of former personal kindness, and of the profound respect with which / I remain your Obedt. Servt
				
					J Marshall
				
				
			